                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 1 of 29




                            1 ATHEA TRIAL LAWYERS, LLP
                              DEBORAH S. CHANG, CA State Bar No. 246013
                            2   deborah@athealaw.com
                              Telephone: 310.421.0011
                            3 Facsimile: 310.861.1918
                              44 Hermosa Avenue
                            4 Hermosa Beach, CA 90254
                            5 RANDI McGINN, NM State Bar No. 1753
                                  randi@mcginnlaw.com
                            6 Telephone: 505.843.6161
                                201 Broadway Blvd. SE
                            7 Albuquerque, NM 87102
                            8 ZOE LITTLEPAGE, TX State Bar No. 12430050
                                    zoe@littlepagebooth.com
ATHEA TRIAL LAWYERS, LLP




                            9 Telephone: 713.529.8000
                                1912 West Main Street
                           10 Houston, TX 77098
                           11 FRANK PENNEY INJURY LAWYERS
                              FRANK PENNEY, CA State Bar No. 176170
                           12  frank@penneylaw.com
                              JOSHUA BOYCE, CA State Bar No. 270444
                           13  joshua@penneylaw.com
                              1544 Eureka Road, Suite 120
                           14 Roseville, CA 95661
                              Telephone: (916)788-1960
                           15 Fax: (916)788-1970

                           16 Attorneys for Plaintiffs Ludovic Michaud, Christine
                                Namagembe and John Bosco Kateregga
                           17
                           18                        UNITED STATES DISTRICT COURT
                           19                       FOR THE DISTRICT OF COLORADO
                           20 LUDOVIC MICHAUD, an                       Case No.
                           21 individual, CHRISTINE                     COMPLAINT FOR DAMAGES
                              NAMAGEMBE, an individual and
                           22 JOHN BOSCO KATEREGGA, an                  1. NEGLIGENCE PER SE
                                                                        (FEDERAL TORT CLAIMS ACT, 28
                           23 individual;                               U.S.C. §§ 1346(b), 2671-2680 )
                           24                                           2. NEGLIGENCE (FEDERAL
                                            Plaintiffs,
                                                                        TORT CLAIMS ACT, 28 U.S.C. §§
                           25 vs.                                       1346(b), 2671-2680 )
                           26                                              1
                                                               COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 2 of 29




                            1 UNITED STATES, a government entity           3. NEGLIGENT INFLICTION OF
                                                                           EMOTIONAL DISTRESS
                            2                                              (FEDERAL TORT CLAIMS ACT, 28
                                                                           U.S.C. §§ 1346(b), 2671-2680 )
                            3               Defendant.
                            4
                            5
                                      Plaintiffs LUDOVIC MICHAUD, an individual, CHRISTINE NAMAGEMBE,
                            6
                                an individual and JOHN BOSCO KATEREGGA, an individual, allege on information
                            7
                            8 and belief:
ATHEA TRIAL LAWYERS, LLP




                            9
                                                               INTRODUCTION
                           10
                                      1.    Plaintiffs LUDOVIC MICHAUD, CHRISTINE NAMAGEMBE, and
                           11
                           12 JOHN BOSCO KATEREGGA bring this action against Defendant for the
                           13
                                wrongful death of Esther Nakajjigo on June 13, 2020.
                           14
                                      2.    LUDOVIC MICHAUD claims negligent infliction of emotional
                           15

                           16 distress damages for witnessing the horrific death of his wife on June 13, 2020.
                           17
                                                                    PARTIES
                           18
                                      3.    At the time of the wrongful death, Plaintiff LUDOVIC MICHAUD,
                           19
                           20 was a resident of the State of Colorado, County of Denver. LUDOVIC
                           21
                                MICHAUD was the husband of Esther Nakajjigo, who was also a resident of the
                           22
                                State of Colorado, County of Denver, at the time of her death.
                           23
                           24         4.    At the time of the wrongful death, Plaintiff CHRISTINE
                           25
                                                                          2
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 3 of 29




                            1
                                NAMAGEMBE was a resident of Uganda. CHRISTINE NAMAGEMBE is the

                            2 mother of Esther Nakajjigo.
                            3
                                      5.    At the time of the wrongful death, Plaintiff JOHN BOSCO
                            4
                            5 KATEREGGA was a resident of Uganda. JOHN BOSCO KATEREGGA is the
                            6 father of Esther Nakajjigo.
                            7
                                      6.    Esther Nakajjigo was born on April 16, 1995, and was 25 years old at
                            8
                            9 the time of her death on June 13, 2020 at Arches National Park in Utah.
ATHEA TRIAL LAWYERS, LLP




                           10         7.     Defendant UNITED STATES is a government entity organized and
                           11
                                existing under the laws of the United States of America. Defendant UNITED
                           12
                           13 STATES owned, operated and controlled Arches National Park, which was
                           14 operated by the UNITED STATES NATIONAL PARK SERVICES (“NPS”).
                           15
                                      8.    At the time of Esther’s death NPS acted through its agents or
                           16
                           17 employees, whose negligent acts or omissions occurred while in the course and
                           18 scope of their employment with the NPS for the purposes of the Federal Tort
                           19
                                Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680 (hereinafter, "FTCA"), of Defendant
                           20
                           21 UNITED STATES.
                           22         9.    The true names and capacities, whether individual, plural, corporate,
                           23
                                partnership, associate, or otherwise, of DOES 1 through 10, inclusive, are unknown
                           24
                           25 to Plaintiffs who therefore sue said Defendants by such fictitious names. The full
                                                                         3
                                                                 COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 4 of 29




                            1
                                extent of the facts linking such fictitiously sued Defendants is unknown to Plaintiffs.

                            2 Plaintiffs are informed and believe and thereon allege, that each of the Defendants
                            3
                                designated herein as a DOE was, and is, negligent, or in some other actionable
                            4
                            5 manner, responsible for the events and happenings hereinafter referred to, and
                            6 thereby negligently, or in some other actionable manner, legally and proximately
                            7
                                caused the hereinafter described injuries and damages to Plaintiffs. Plaintiffs may
                            8
                            9 seek leave of the Court to amend this Complaint (hereinafter, "COMPLAINT") to
ATHEA TRIAL LAWYERS, LLP




                           10 show the Defendants’ true names and capacities after the same have been
                           11
                                ascertained. Plaintiffs are informed and believe, and thereon allege, that at all times
                           12
                           13 mentioned herein, Defendant and DOES 1 through 10, inclusive, and each of them,
                           14 were agents, servants, employees, successors in interest, and/or joint venturers of
                           15
                                their co-Defendants, and were, as such, acting within the course, scope, and authority
                           16
                           17 of said agency, employment, and/or venture, and that each and every Defendant, as
                           18 aforesaid, when acting as a principal, was negligent in the selection and hiring,
                           19
                                training, and supervision of each and every other Defendant as an agent, servant,
                           20
                           21 employee, successor in interest, and/or joint venturer.
                           22
                           23
                           24
                           25
                                                                            4
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 5 of 29




                            1
                                                        JURISDICTION AND VENUE

                            2         10.   This Court's jurisdiction over Plaintiffs’ claims against Defendant
                            3
                                UNITED STATES arises under the Federal Question Statute, 28 U.S.C. §1331 and
                            4
                            5 the Federal Tort Claims Act (FTCA), 28 U.S.C §1346. The wrongful death
                            6 damages in this case exceed $75,000.
                            7
                                      11.   Venue in this judicial district is proper under 32 CFR § 750.32
                            8
                            9 because this is the judicial district in which plaintiff LUDOVIC MICHAUD
ATHEA TRIAL LAWYERS, LLP




                           10 resides.
                           11
                                      12.   Plaintiffs LUDOVIC MICHAUD, CHRISTINE NAMAGEMBE, and
                           12
                           13 JOHN BOSCO KATEREGGA each filed their own independent Administrative
                           14 Claim, Form 95, for damage, injury or death on October 22, 2020, with United
                           15
                                States of America, Department of the Interior, U.S. National Park Service, Arches
                           16
                           17 National Park. The NPS has failed to respond to Plaintiffs’ Administrative Claims
                           18 within the designated six months. Therefore, Plaintiffs LUDOVIC MICHAUD,
                           19
                                CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA each timely file
                           20
                           21 this COMPLAINT for Damages.
                           22         13.   The applicable substantive law is Utah statutory and common law
                           23
                                Code, the venue in which the wrongful death occurred.
                           24
                           25
                                                                          5
                                                                 COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 6 of 29




                            1                             GENERAL ALLEGATIONS
                            2
                            3
                                      14.   Three months into the Covid-19 pandemic in early April, 2020, almost

                            4 all of the largest 62 National Parks were closed with locked gates because of public
                            5
                                safety concerns.
                            6
                            7         15.   On April 22, 2020, only a week after the last big-name park was

                            8 closed, the President of the United States announced that the national parks would
ATHEA TRIAL LAWYERS, LLP




                            9
                                be re-opening.
                           10
                           11         16.   Upon information and belief, many American citizens and members

                           12 of the National Park Service warned that such a quick re-opening of public parks
                           13
                                would endanger public safety, not just because of the pandemic, but because of
                           14
                           15 cuts in funding for the park service and a reduction in trained NPS employees to

                           16 safely re-open the parks.
                           17
                                      17.   In response to public and internal safety concerns, the NPS and park
                           18
                           19 representatives promised that the safety and health of visitors would be the most
                           20 important factor guiding the re-opening process.
                           21
                                      18.   Arches National Park in Utah re-opened on May 29, 2020, right after
                           22
                                the normally busy Memorial Day weekend. On its first day open, the understaffed
                           23
                           24
                           25
                                                                         6
                                                                 COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 7 of 29




                            1
                                park was overwhelmed by the number of people entering the park and closed the

                            2 gates at 9:10 a.m., just 3 hours after guests began arriving.
                            3
                                      19.    The entrance/exit gates used to close Arches National Park were made
                            4
                            5 of heavy metal pipes, in a triangular shape with spear-like sharp ends.
                            6
                            7
                            8
ATHEA TRIAL LAWYERS, LLP




                            9

                           10
                           11
                           12
                           13
                           14
                                             Photo of incident gate from 2013
                           15

                           16         20.    Over the decades the National Park Service (NPS) has used these
                           17
                                metal spear-like gates in many of America’s national parks. The NPS has learned
                           18
                                that, when left unsecured, these gates can unexpectedly swing into the traveled part
                           19
                           20 of the roadway and pierce or penetrate into vehicles like a lance, injuring or
                           21
                                endangering the lives of the passengers inside.
                           22
                                      21.    In order to keep the traveling public safe on the roadways in our
                           23
                           24 national parks, when these metal spear-like gates are opened, they must be secured
                           25
                                                                           7
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 8 of 29




                            1
                                to a metal pole, called a “gate keeper” or a “receiver post”, with a lock. The lock

                            2 can be purchased for $8.
                            3
                            4
                            5
                            6
                            7
                            8
ATHEA TRIAL LAWYERS, LLP




                            9

                           10
                           11
                           12
                           13
                           14         22.    An unsecured gate is even more dangerous to the traveling public if it

                           15 is in a location where there is abundant wind. It is well known that Arches

                           16
                                National Park has abundant winds which some experts believe contributed to the
                           17
                           18 formation of the very arches of the National Park.
                           19         23.    The NPS and Arches National Park managers, agents and employees
                           20
                                knew or should have known that the winds in the area were strong enough to blow
                           21
                           22 an unrestrained metal pipe gate into the path of an oncoming vehicle.
                           23         24.    Despite this knowledge, approximately two weeks before June 13,
                           24
                                2020, the NPS, through its agents and employees, opened the entrance gate to
                           25
                                                                           8
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 9 of 29




                            1
                                Arches National Park and did not secure the metal spear-like end of the gate to the

                            2 receiving post with a lock. In the intervening two weeks, they did not remedy the
                            3
                                unsafe condition they created and the gate remained unsecured. Pursuant to Utah
                            4
                            5 law, the fact that the NPS and its employees created this unsafe condition makes
                            6 the notice requirement inapplicable.
                            7
                                      25.   On June 13, 2020, at or around the time of the subject incident,
                            8
                            9 windspeeds at Arches National Park were recorded at approximately or over 25
ATHEA TRIAL LAWYERS, LLP




                           10 MPH.
                           11
                                                         Esther Nakajjigo
                           12
                           13         26.   Esther Nakajjigo, “Essie” to her friends and family, was born in

                           14 Kampala, Uganda. At the age of 25, she had accomplished more than most people
                           15
                                do in an entire lifetime and had much more to do with her life.
                           16
                           17         27.   When she was 17, Essie donated her university tuition money to start

                           18 a private, not-for-profit community health center that she named the Princess
                           19
                                Diana Health Centre. The Centre, among other services, provided free adolescent
                           20
                           21 reproductive health care to young girls between the ages of 10-24 years old.
                           22         28.   Essie’s desire and commitment to make the world a better place
                           23
                                moved others to donate money, beds, microscopes, computers and medical
                           24
                           25 supplies for the Centre to improve the health and wellbeing of her fellow
                                                                           9
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 10 of 29




                            1
                                Ugandans. The United Nations Population Fund awarded her a Woman Achiever

                            2 Award at the age of 17. At the awards ceremony, Essie was named Uganda’s
                            3
                                Ambassador for Women and Girls – a title she proudly bore until her death.
                            4
                            5         29.   Essie used her growing fame to bring attention to child mothers and

                            6 the prevalence of teen girls leaving school because of poverty or pregnancy. She
                            7
                                created a reality TV show to highlight this problem which became Uganda’s most
                            8
                            9 popular show. Essie became one of her country’s most beloved television stars.
ATHEA TRIAL LAWYERS, LLP




                           10         30.   Essie was selected in 2018 to become a United States Department of
                           11
                                State Young African Leader and obtained the Mandela Washington Fellowship for
                           12
                           13 Young African Leaders. In that same year, she was selected as one of only 16
                           14 Young Leaders worldwide (out of 8,000 applicants) to attend the 2018 European
                           15
                                Development Days in Brussels as a European Commission Young Leader. While
                           16
                           17 there, Essie’s inspirational speech caused Uganda to be selected as one of the
                           18 seven countries in which a Spotlight Initiative was to be piloted. Because of her
                           19
                                work, the Spotlight Initiative, aimed at ending gender-based violence against
                           20
                           21 women and girls, began in March of 2020 in Uganda.
                           22
                           23
                           24
                           25
                                                                          10
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 11 of 29




                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8
ATHEA TRIAL LAWYERS, LLP




                            9

                           10
                           11
                           12
                                       31.    In 2018, Essie was offered a full scholarship to attend the prestigious
                           13
                           14 Watson Institute in Boulder, Colorado. She began the program in January of 2019.
                           15 Watson Institute is an accelerator program designed to advance the careers of social

                           16
                                entrepreneurs through training, intensive mentorship, and creation of a global
                           17
                           18 network and community of peers. Its alumni and scholars have created businesses
                           19
                                hiring over 800 employees, impacting over 150,000 people world-wide and have
                           20
                                raised over $100 million in donations and funding. Not surprisingly, she excelled
                           21
                           22 at Watson. At the end of the program, Essie won the grand prize for the best
                           23
                                initiative.
                           24
                           25
                                                                            11
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 12 of 29




                            1
                                      32.       Throughout her adulthood and at the time of her death, Essie

                            2 supported her mother and father and planned to continue to do so until the time of
                            3
                                their deaths.
                            4
                            5         33.       To Essie, Boulder, Colorado and the United States represented a

                            6 bright new opportunity to make money and expand her ability to positively impact
                            7
                                the world.
                            8
                                      34.       And then something extraordinary and unexpected happened: Essie
ATHEA TRIAL LAWYERS, LLP




                            9

                           10 met Ludovic (Ludo) Michaud. A solution architect for a multimedia technology
                           11
                                company, and an accomplished musician, Ludo had moved to Colorado from Paris,
                           12
                           13 France. When he first met her, Ludo had no idea Essie was a Ugandan television
                           14 star who was used to the red carpet and being recognized wherever she went in her
                           15
                                home country. Ludo just knew that her charisma, work ethic and compassion were
                           16
                           17 intoxicating.
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                                                                            12
                                                                    COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 13 of 29




                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8
ATHEA TRIAL LAWYERS, LLP




                            9

                           10
                           11
                           12         35.   These two people from different parts of the world met and fell madly
                           13
                                in love in Boulder. They enjoyed exploring their new city and country – including
                           14
                           15 the local and national parks. Together, they planned a future in which Essie would

                           16 transition into the business/entertainment/influencer world to self-fund her
                           17
                                charitable work and continue her projects. Ludo would be by her side.
                           18
                           19         36.   In March 2020 the couple decided to get married and they tied the

                           20 knot at one of the only courthouses still open during the pandemic.
                           21
                                      37.   When they heard that Arches Park had re-opened, the newlyweds
                           22
                           23 decided to visit the park.
                           24
                           25
                                                                         13
                                                                 COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 14 of 29




                            1                 The Fateful Trip to Arches National Park on June 13, 2020
                            2
                            3
                                      38.    For Essie and Ludo, the weekend excursion to Utah was a welcome

                            4 break after months of pandemic lockdown.
                            5
                                      39.    Ludo had purchased an “America the Beautiful” annual national park
                            6
                            7 pass for $80. On Saturday, June 13, 2020, he presented the pass to the Arches park
                            8 ranger upon their arrival.
ATHEA TRIAL LAWYERS, LLP




                            9
                                      40.    After touring the park, at approximately 1:48 p.m., the couple drove
                           10
                           11 their vehicle on the only roadway out of the park. Suddenly, and without warning,
                           12 the unsecured Stop Sign metal gate was caught by the wind and swung into the
                           13
                                roadway, directly into their car’s path of travel.
                           14
                           15         41.    The end of the lance-like gate pierced the passenger side of their car,

                           16 impaling and severing Essie Nakajjigo’s head and face from her body, fragmenting
                           17
                                her brain into pieces, and mangling her right arm from shoulder to fingers.
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                                                                            14
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 15 of 29




                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8
ATHEA TRIAL LAWYERS, LLP




                            9

                           10
                           11
                           12
                           13         42.    In the driver’s seat, Ludo was instantly covered with blood and looked
                           14
                                over to find his wife decapitated.
                           15

                           16         43.    The repercussions from Essie Nakajjigo’s death reverberated

                           17 throughout the world, and condolences poured in, including from 52 world leaders.
                           18
                                Two different funeral services were held in Uganda, and a street was re-named
                           19
                           20 Princess Essie Avenue to honor her, as she was dubbed the country’s “Princess of
                           21 Hearts.”
                           22
                           23
                           24
                           25
                                                                            15
                                                                     COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 16 of 29




                            1
                                                                         COUNT I

                            2            NEGLIGENCE PER SE (FTCA)AGAINST ALL DEFENDANTS
                            3
                                All previous paragraphs are incorporated herein.
                            4
                            5            44.    Defendant United States through the NPS is negligent per se for

                            6 violating the standards set out in the National Manual on Uniform Traffic Control
                            7
                                Devices (23 C.F.R. § 655.603).
                            8
                                                                National MUTCD 23 C.F.R. § 655.60
ATHEA TRIAL LAWYERS, LLP




                            9

                           10            45.    The national standard for all traffic control devices installed on any
                           11
                                roadway open to public travel is set forth in 23 C.F.R.§ 655.603, the National
                           12
                           13 Manual on Uniform Traffic Control Devices (MUTCD) approved by the Federal
                           14 Highway Administrator (“FHA”). In a 1973 Memorandum of Understanding
                           15
                                between the NPS and the FHA, as amended and modified in 2006, it was agreed
                           16
                           17 that “[a]ll NPS roads open to public travel will be in full compliance with the
                           18 MUTCD unless otherwise stated below” (emphasis added).
                           19
                                         46.    Pursuant to the MUTCD, any manually operated gate installed and
                           20
                           21 operated under authorization of a public agency to control traffic on public
                           22 roadways is a traffic control device.1
                           23
                           24
                           25   1
                                    MUTCD Section 1A.13 Definitions – 79. Gate.
                                                                                  16
                                                                      COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 17 of 29




                            1
                                         47.    The NPS had the responsibility for the proper design, placement,

                            2 maintenance and operation of the entrance/exit gate.2 This included maintenance
                            3
                                required to ensure proper functioning of all aspects of the gate arms, including the
                            4
                                                 3
                            5 locking mechanisms. The MUTCD requires that the responsibility for the
                            6 competent maintenance of the gate and all of the necessary appurtenances “be
                            7
                                clearly established” before installation (emphasis added).4
                            8
                                         48.    The National MUTCD, Section 2B.68 on “Gates”, specifies that
ATHEA TRIAL LAWYERS, LLP




                            9

                           10 “[w]hen gate arms are . . . rotated in the open position, the closest part of the gate
                           11
                                arm and support shall have a lateral offset of at least two feet from . . . the edge
                           12
                           13 of the traveled way” (emphasis added). This mandatory requirement prohibits an
                           14 unsecured gate arm from swinging into the traveled way of a roadway when in the
                           15
                                open position. To comply with this statute, a swing gate that is kept in the open
                           16
                                                                               5
                           17 position must have an appropriate locking device.
                           18
                           19
                           20
                           21
                                2
                                    MUTCD Section 1A.07 Responsibility for Traffic Control Devices.
                           22   3
                                    See MUTCD Section 1A.05 Maintenance of Traffic Control Devices.
                           23   4
                                    MUTCD Section 4D.02 Responsibility for Operation and Maintenance.
                                5
                           24  The International Property Maintenance Code, also adopted by the United States General
                              Service Administration, requires in section 304.19 that all exterior gates be maintained in good
                           25 condition, and that such gates are secured.
                                                                                17
                                                                       COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 18 of 29




                            1
                                      49.    The National MUTCD Gates section 2B.68 also provides that “[w]hen

                            2 a gate that is rotated in a horizontal plane is in the position where it is parallel to
                            3
                                traffic (indicating that the roadway is open), the outer end of the gate arm should
                            4
                            5 be rotated to the downstream direction (from the perspective of the traffic in the
                            6 lane adjacent to the gate support) to prevent spearing if the gate is struck by an
                            7
                                errant vehicle” (emphasis added).
                            8
                                      50.    In violation of this section, the Arches Stop Sign gate opened in the
ATHEA TRIAL LAWYERS, LLP




                            9

                           10 wrong direction. The gate opened directly into oncoming traffic.
                           11
                                      51.    In addition, the National MUTCD Gates section 2B.68 provides that
                           12
                           13 gate arms “shall be fully retro-reflectorized on both sides” with alternating red and
                           14 white vertical stripes at 16-inch intervals. Because the gate arms and support also
                           15
                                constitute obstructions on the side of the roadway, object markers should have
                           16
                           17 been placed on the gate arm and support pursuant to section 2C.65 Object Markers
                           18 for Obstructions Adjacent to Roadway.
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                                                                           18
                                                                    COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 19 of 29




                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8         52.    In violation of this section, the Arches gate was made practically
ATHEA TRIAL LAWYERS, LLP




                            9
                                invisible to the traveling public by being painted adobe brown causing it to blend
                           10
                           11 into the background.
                           12         53.    The MUTCD provides in section 4D.01 that when a traffic control
                           13
                                signal was not in operation, such as during seasonal shutdowns, the signal faces
                           14
                           15 should be “turned or taken down.” The subject entrance gate, and its attached

                           16 STOP sign (on one side of the road) and ROAD CLOSED sign (on the other side
                           17
                                of the road) had not been in operation for weeks and rarely are in operation at
                           18
                           19 Arches National Park.
                           20         54.    In violation of this section, the NPS did not remove the signs from the
                           21
                                swing gates which allowed those signs to create a sail-like effect and accelerated
                           22
                           23 the movement of the gates when the wind blew.
                           24
                           25
                                                                          19
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 20 of 29




                            1
                                      55.    The NPS, through its agents or employees, was negligent per se in its

                            2 maintenance and use of the Arches entrance/exit swing gate in one or more of the
                            3
                                following ways:
                            4
                            5              a.    Violating the requirement that an open gate be secured by a
                                locking mechanism;
                            6
                            7               b.    Choosing not to fix the gate so it opened in the correct way and
                                could not impale oncoming traffic;
                            8
                                           c.    Painting the gate adobe brown, rather than red and white so it
ATHEA TRIAL LAWYERS, LLP




                            9
                                was camouflaged and difficult for the traveling public to see; and
                           10
                                          d.    Violating the provision that signs should be removed from
                           11 swing gates when not in use to prevent them from being blown into traffic by the
                           12 wind.
                           13         56.    As a legal, direct and proximate cause of the negligence per se of the
                           14
                                Defendant United States, the government created with the Arches gate a lethal and
                           15
                                undetectable danger for the unsuspecting motorists who visited the park, and which
                           16
                           17 on June 13, 2020, turned a metal pipe into a spear that went straight through the
                           18
                                side of a car, decapitating and killing Esther Nakajjigo.
                           19
                                      57.    As a legal, direct and proximate result of the negligence per se of
                           20
                           21 Defendant UNITED STATES and DOES 1 through 10, Plaintiffs LUDOVIC
                           22
                                MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA
                           23
                                have suffered damages resulting from the loss of past and future love, compassion,
                           24
                           25 society, comfort, pleasure, advice, care, protection, and affection of their wife and
                                                                           20
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 21 of 29




                            1
                                daughter, Essie Nakajjigo, all to their general damages in a sum that will be proven

                            2 at trial.
                            3
                                       58.   As a legal, direct and proximate result of the negligence per se of
                            4
                            5 Defendant UNITED STATES and DOES 1 through 10, Plaintiffs LUDOVIC
                            6 MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA
                            7
                                and the world will be deprived of the financial support and assistance of their wife
                            8
                            9 and daughter, Essie Nakajjigo, the exact amount of such losses to be proven at
ATHEA TRIAL LAWYERS, LLP




                           10 trial.
                           11
                                       59.   As a legal, direct and proximate result of the negligence per se of
                           12
                           13 Defendant UNITED STATES and DOES 1 through 10, Plaintiffs LUDOVIC
                           14 MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA
                           15
                                have incurred property, funeral and burial expenses in an amount to be proven at
                           16
                           17 trial.
                           18                                       COUNT II
                           19
                                       CLAIM FOR NEGLIGENCE (FTCA) AGAINST ALL DEFENDANTS
                           20
                           21          All previous paragraphs are incorporated herein.
                           22          60.   Defendants owed a duty of reasonable care to keep safe all visitors to
                           23
                                the National Parks and to follow and meet the standards set out by the National Park
                           24
                           25 Service Management Policy Manual.
                                                                          21
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 22 of 29




                            1
                                      61.   The NPS Management Policy Manual (2006) specifies that the saving

                            2 of human life takes precedence over all of its management actions so as to
                            3
                                protect human life and provide for injury-free visits. The NPS “will strive to
                            4
                            5 identify and prevent injuries from recognizable threats to the safety and health
                            6 of persons . . . by applying nationally accepted codes, standards, [and]
                            7
                                engineering principles” (emphasis added).
                            8
                                      62.   Federal agencies, including the NPS, are required to use standards
ATHEA TRIAL LAWYERS, LLP




                            9

                           10 developed by voluntary consensus standards organizations like the American
                           11
                                Society for Testing and Materials (ASTM) International and other federal agencies.
                           12
                           13 See the National Technology Transfer and Advancement Act of 1995, 15 U.S.C. §
                           14 3701 et seq., and the Office of Management and Budget Circular No. A-119, Federal
                           15
                                Participation in the Development and Use of Voluntary Consensus Standards.
                           16
                           17         63.   All of the relevant industry standards relating to metal swing gates

                           18 require the construction and use of a gatekeeper or receiver post and that gates be
                           19
                                secured or locked when in the open position.
                           20
                           21         64.   In order to prevent the impaling of vehicles, the ASTM F 900-11
                           22 Standard Specification for Industrial and Commercial Steel Swing Gates requires
                           23
                                that swing gates have gate keepers which “shall consist of a mechanical device for
                           24
                           25 securing the free end of the gate when in full open position.”   Paragraph 6.6
                                                                         22
                                                                 COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 23 of 29




                            1
                                specifies that keepers (or receiver posts) shall be provided for each gate leaf over 5

                            2 feet wide, and that “[g]ate keepers shall consist of a mechanical device for securing
                            3
                                the free end of the gate when in full open position” (emphasis added). The use of
                            4
                            5 the word “shall” in ASTM specifications “is used to indicate that a provision is
                            6 mandatory.”
                            7
                                      65.    Because the Arches gate consisted of two gate leafs over 5 feet wide,
                            8
                            9 to comply with the mandatory ASTM standards, each leaf had to have (and use) a
ATHEA TRIAL LAWYERS, LLP




                           10 keeper with a mechanical device (such as a latch, lock or a chain and padlock) for
                           11
                                securing the free end when the gate was open.
                           12
                           13         66.    The United States Department of Agriculture Forest Service created a

                           14 manual entitled “Vehicle Barriers: Their Use and Planning Considerations.” This
                           15
                                manual details specifications and requirements for virtually every kind of manual
                           16
                           17 swing gate and all of them require a locking mechanism to secure each gate arm to
                           18 the receiver post.
                           19
                                      67.    The same is true for gate and barrier specifications promulgated by
                           20
                           21 the United States Army and Navy for use on their bases. The Military Handbook
                           22 for Design Guidelines for Security Fencing, Gates, Barriers and Guard Facilities
                           23
                                published by the United States Department of Defense specifies that all such gates
                           24
                           25 be provided with locking hardware, including a padlock.
                                                                           23
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 24 of 29




                            1
                                      68.    Unlike electronic gates, manual horizontal swing barriers require

                            2 human intervention to ensure they are regularly maintained, inspected and locked
                            3
                                when in the open or closed positions. All of the standards and specifications detail
                            4
                            5 that the installing agency must ensure that maintenance, inspection and locking
                            6 occurs.
                            7
                                      69.    The NPS and Arches National Park employees and personnel did not
                            8
                            9 have any discretion or judgment with respect to securing the metal entrance/exit
ATHEA TRIAL LAWYERS, LLP




                           10 gates because federal statutes, regulations, and its own policies specifically require
                           11
                                such safety actions of all employees and personnel.
                           12
                           13         70.    In violation of its duty of reasonable care for safety and in violation of

                           14 federal standards, design manuals, civil engineering standards, gate industry
                           15
                                standards, NPS specification and/or their own established protocols, policies and
                           16
                           17 procedures for metal swing gates, the Defendants, through their agents and
                           18 employees were negligent in one or more of the following ways:
                           19
                                          a.     Inappropriately constructing and/or installing the Arches metal
                           20 pipe Stop Sign gate, including installing the gate so that it swung into oncoming
                           21 traffic if blown by the wind and not providing sufficient markings on the gate to
                                ensure it was easily visible to motorists;
                           22
                           23                b.    Not providing or implementing a locking mechanism on the
                              gate receiver post to ensure the gate arm was secured when the gate was in the
                           24 open position, including a padlock, chain or lock or latch;
                           25
                                                                             24
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 25 of 29




                            1
                                            c.   Not regularly inspecting or maintaining the gate equipment to
                              ensure the gate was locked at all times when in the open position, including in the
                            2 two weeks the park was open before June 13, 2020;
                            3              d.    Not properly training, monitoring, or supervising park
                            4 personnel to ensure that the gate was locked and restrained when in the open
                              position;
                            5
                            6             e.      Not taking appropriate precautions or measures to remedy,
                              guard against, or eliminate the dangerous condition even though they knew or
                            7 reasonably should have known about the dangers posed by unlocked metal pipe
                            8 gate arms;
ATHEA TRIAL LAWYERS, LLP




                            9               f.    Creating an unsafe, dangerous condition that was undetectable
                           10 to drivers, and then placing it in close proximity to the visitor center on a much
                              traveled roadway where strong winds were common; or
                           11
                                           g.     Not securing the gate arm while it was in the open position,
                           12
                              which allowed it to swing into the path of travel of Essie and Ludo’s car in such a
                           13 way that the driver was unable to see it as he drove towards it.
                           14
                                      71.   Defendant UNITED STATES created an inherently dangerous and
                           15

                           16 unsafe condition, in a much traveled area leading to the death of Essie Nakajjigo.
                           17
                                      72.   Further, Defendant failed to use reasonable care with respect to this
                           18
                                danger on its property that Defendant UNITED STATES and/or its employees
                           19
                           20 created and was known about by Defendant UNITED STATES and/or its employees
                           21
                                at ARCHES prior to the death of Essie Nakajjigo.
                           22
                                      73.   Defendants’ negligent conduct directly and proximately caused the
                           23
                           24 death of Essie Nakajjigo and the resulting injuries and damages suffered by Plaintiffs
                           25
                                                                         25
                                                                 COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 26 of 29




                            1
                                LUDOVIC MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO

                            2 KATEREGGA.
                            3
                                        74.   As a legal, direct and proximate result of the negligent conduct of
                            4
                            5 Defendant UNITED STATES and DOES 1 through 10, Plaintiffs LUDOVIC
                            6 MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA
                            7
                                have suffered damages resulting from the loss of past and future love, compassion,
                            8
                            9 society, comfort, pleasure, advice, care, protection, and affection of their wife and
ATHEA TRIAL LAWYERS, LLP




                           10 daughter, Essie Nakajjigo, all to their general damages in a sum that will be proven
                           11
                                at trial.
                           12
                           13           75.   As a legal, direct and proximate result of the negligent conduct of

                           14 Defendant UNITED STATES and DOES 1 through 10, Plaintiffs LUDOVIC
                           15
                                MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA will
                           16
                           17 be deprived of the financial support and assistance of their wife and daughter Essie
                           18 Nakajjigo, in an amount to be proven at trial.
                           19
                                        76.   As a legal, direct and proximate result of the negligent conduct of
                           20
                           21 Defendant UNITED STATES and DOES 1 through 10, Plaintiffs LUDOVIC
                           22 MICHAUD, CHRISTINE NAMAGEMBE, and JOHN BOSCO KATEREGGA
                           23
                                have incurred property, funeral and burial expenses in an amount to be stated
                           24
                           25 according to proof.
                                                                         26
                                                                  COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 27 of 29




                            1
                                                                      COUNT III

                            2      NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS (FTCA) ON
                            3
                                             LUDOVIC MICHAUD AGAINST ALL DEFENDANTS
                            4
                            5          All previous paragraphs are incorporated herein.

                            6          77.     Esther Nakajjigo was the soulmate Ludo Michaud had been looking for
                            7
                                all of his life.
                            8
                                       78.     As a legal, direct and proximate result of the negligent or negligent per
ATHEA TRIAL LAWYERS, LLP




                            9

                           10 se conduct of Defendant UNITED STATES and DOES 1 through 10, Plaintiff Ludo
                           11
                                Michaud was immediately next to and witnessed the death of his wife, including the
                           12
                           13 severing of his wife’s head and face from her body, the fragmenting of her brain into
                           14 pieces as it fell into her lap, and the mangling of her right arm from shoulder to
                           15
                                fingers.
                           16
                           17          79.     With both her carotid arteries severed, Essie’s blood spewed and

                           18 sprayed everywhere in the car. Ludo was literally drenched from head to toe in her
                           19
                                warm blood. He will never forget the metallic smell of the blood. Ludo had to remain
                           20
                           21 in his blood-soaked clothes for the rest of the day and all night until he returned to
                           22 Colorado. He cleaned his wife’s blood and brain matter out of his ears the next
                           23
                                morning.
                           24
                           25          80.     As a direct result Ludo Michaud suffered severe emotional distress.
                                                                             27
                                                                    COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 28 of 29




                            1
                                      81.    As a result of his severe emotional distress from witnessing the severing

                            2 of his wife’s head from her body, Ludo Michaud was injured and hurt in his health,
                            3
                                strength and activity, sustaining serious injuries to his body, and shock and injury to
                            4
                            5 his nervous system and person, all of which said injuries have caused and continue
                            6 to cause Ludo Michaud great physical and mental pain and suffering. Those injuries
                            7
                                will result in some permanent disability to Ludo Michaud in an amount which will
                            8
                            9 be proven at trial..
ATHEA TRIAL LAWYERS, LLP




                           10         82.    As a legal, direct and proximate result of the negligent or negligent per
                           11
                                se conduct of Defendant UNITED STATES and DOES 1 through 10, Plaintiff Ludo
                           12
                           13 Michaud was compelled to and did employ the services of hospitals, physicians,
                           14 therapists, nurses and the like, to care for and treat him, and did incur hospital,
                           15
                                medical, professional and incidental expenses, and he will necessarily incur
                           16
                           17 additional like expenses for an indefinite period of time in the future, the exact
                           18 amount of which expenses will be proven at trial.
                           19
                           20
                                                             PRAYER FOR RELIEF
                           21
                                      WHEREFORE, Plaintiffs pray for judgment against Defendant UNITED
                           22
                           23 STATES and DOES 1 through 10, as follows:
                           24         1.     For all available general damages (non-economic damages);
                           25
                                                                           28
                                                                   COMPLAINT FOR DAMAGES
                                Case 1:21-cv-01547-KLM Document 1 Filed 06/08/21 USDC Colorado Page 29 of 29




                            1
                                      2.    For all available special damages (economic damages);

                            2         3.    For attorney’s fees as allowable by law;
                            3
                                      4.    For costs of suit and prejudgment interest as awardable by law; and
                            4

                            5         5.    For such other and further relief as the Court may deem just and proper.

                            6

                            7
                                DATED: June 8, 2021                ATHEA TRIAL LAWYERS, LLP
                            8
ATHEA TRIAL LAWYERS, LLP




                            9

                           10                                      By:                /s/
                           11                                            Deborah S. Chang
                                                                         Athea Trial Lawyers, LLP
                           12                                            44 Hermosa Avenue
                           13                                            Hermosa Beach, CA 90254
                                                                         Telephone: 310.421.0011
                           14
                                                                         Facsimile: 310.861.1918
                           15                                            e-mail: deborah@athealaw.com
                                                                         Attorney for Plaintiffs Ludovic Michaud,
                           16
                                                                         Christine Namagembe and John Bosco
                           17                                            Kateregga
                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25
                                                                          29
                                                                 COMPLAINT FOR DAMAGES
